[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER ON MOTION FOR CONTEMPT, CODED 131
The defendant owed an arrearage to the plaintiff, as of July 1, 1996, in the amount of $1875. He was also ordered to pay $450 in counsel fees to the plaintiff, $250 by July 5, 1996, and the balance by August 1, 1996. Interest was ordered on the arrearage at the rate of 10 percent per annum. As of February 5, 1997, the defendant owed the plaintiff $425 on the arrearage found on July 1, 1996, plus an additional two weeks alimony of $300 for a total arrearage of $725. CT Page 6528
The last alimony payment made by the defendant to the plaintiff was by check, dated January 14, 1997, in the amount of $200.
The court makes no finding as to the amount of the arrearage as of the last day of trial. The pendente lite orders remain in effect until the date this decision is filed.
The defendant has failed to prove inability to pay. The court finds that the defendant is in contempt and enters the following orders:
1. He is to pay counsel fees to counsel for the plaintiff in the amount of $300 by August 5, 1997.
2. He is to bring the arrearage current by August 5, 1997.
Axelrod, J.